Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, no prior art of record teaches to “read and write data of the address conversion table from and to the nonvolatile memory and the volatile memory in a unit of a frame, the frame including error correction data for the data of the address conversion table, wherein the controller is further configured to: write, to the nonvolatile memory, a first frame including data of a first region of the address conversion table and first error correction data therefor in a first format in which a head address of data of a region of the address conversion table aligns with a head address of a frame, and write, to the volatile memory, a second frame including data of a second region of the address conversion table and second error correction data therefor in either the first format or a second format in which a head address of data of a region of the address conversion table does not align with a head address of a frame.”  The closest prior art of record, Muthiah et al., US PGPub 2019/0163620 teaches a similar method of writing to nonvolatile and volatile memory using an address conversion table, but fails to teach that a frame includes error correction data for the data of the address conversion table, and a first format in which a head address of a data of a region of the address conversion table aligns with a head address of a frame.  Independent claims 12 and 20 contain similar allowable subject matter and are allowable for similar reasons.  Claims 2-11 and 13-19 depend from the above allowed independent claims and are allowable based on their dependence on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136